Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered August 3, 1983, convicting him of attempted reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is held in abeyance, Gary C. Di Leonardo is relieved as attorney for the defendant, the brief filed by him is deemed stricken, Samuel Bernstein, of 616 East 18th Street, Brooklyn, New York, is hereby substituted as the defendant’s counsel, and is directed to serve and file a brief in accordance herewith on or before December 14, 1987, and the respondent shall serve and file a supplemental brief on or before December 30, 1987.
Assigned counsel submitted a brief wherein he states that the defendant "contends that the allocution was insufficient”. However, the remainder of counsel’s brief is dedicated to the proposition that the plea allocution "was indeed sufficient”. As the Court of Appeals noted in its recent decision in People v Vasquez (70 NY2d 1, 4), counsel thereby disparaged the claim his client wanted addressed and "for all practical purposes, precluded his client [if he was so advised] from presenting [it] effectively in a pro se brief’. Accordingly, new counsel must be assigned and consideration of the appeal deferred until the filing of further briefs. Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.